Title: From Benjamin Franklin to Isaac Hunt, 24 December 1767
From: Franklin, Benjamin
To: Hunt, Isaac



  Mr. HuntDear Sir
London Decem 24. 1767
I received yours of Octo. 10 and perceive with concern that you are still persecuted as a heretic in politics. It is remarkable that the objection to you as a libeller should come from that person who is himself one huge, living, walking talking libel against all the worthy characters that come in his way. You ask me my advice on the occasion. The best I can give you at this distance is to redouble your diligence in the studies pertaining to your profession till you have acquired such eminence and excellence in it, that those who now wantonly abuse you, shall when they have occasion for law be forced to solicit your assistance, and pay you well for that friendship they now take so much pains to render themselves unworthy of. Depend upon it great merit in your profession will force its way. Acquire that and every thing else will follow. Be indefatigably diligent and you will be greater than your adversaries. Be frugal and you will [be] richer. Be temperate and abstemious and you will live to walk over their graves. Be virtuous and you will be happy. This I wish you very sincerely. Your affectionate Friend and humble Servant
Isaac Hunt Esq a Lawyer in Philada